MEMORANDUM **
Primitivo Coria-Cedeno, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s removal order. We review for abuse of discretion the agency’s denial of a motion to continue, Baires v. INS, 856 F.2d 89, 91 (9th Cir. 1988), and we deny the petition for review.
The IJ did not abuse his discretion in refusing to continue Coria-Cedeno’s immigration proceedings because Coria-Cedeno did not establish “good cause” for a continuance. See Grageda v. INS, 12 F.3d 919, 921 (9th Cir.1993) (IJ properly denied mo*698tion to continue because pending collateral attack did not affect finality of conviction).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.